Citation Nr: 0003475	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cramps in the arms 
and leg, including entitlement as due to an undiagnosed 
illness.

2.  Entitlement to service connection for fatigue, including 
entitlement as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant's active service has been confirmed from July 
1971 to July 1975, and from October 1990 to May 1991, with 
service in support of Operation Desert Shield/Storm from 
October 1990 to April 1991.

This appeal arises from a January 1997, Department of 
Veterans Affairs (VARO), Winston-Salem, North Carolina rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for cramps and pain in his 
arms and legs, and fatigue, including entitlement as due to 
an undiagnosed illness. 

The Board notes that the appellant also appeared to express 
disagreement with VARO's denial of service connection for 
"sleeplessness" as due to undiagnosed illness in his April 
1997 Statement in Support of Claim.  This issue is referred 
to VARO for appropriate action.


FINDINGS OF FACT

1.  The appellant's active service has been confirmed from 
July 1971 to July 1975, and from October 1990 to May 1991, 
with service in support of Operation Desert Shield/Storm from 
October 1990 to April 1991.

2.  Competent medical evidence does not indicate that the 
appellant currently has chronic disability manifested by 
cramps in his arms and legs that originated during, or as a 
result of service, or that he has cramps in his arms and legs 
due to an undiagnosed illness.

3.  Competent medical evidence does not indicate that the 
appellant currently has chronic disability manifested by 
fatigue that originated during, or as a result of service, or 
that he has fatigue due to an undiagnosed illness.




CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
cramps in his arms and legs.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
fatigue.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for cramps in his 
arms and legs, and fatigue.  Under pertinent law and VA 
regulations, service connection may be granted if either of 
the claimed disabilities was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (1999).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1999).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Although the claim need 
not be conclusive, it must be accompanied by supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

Service medical records from the appellant's first period of 
service indicate that he reported pain in his right leg of 9 
weeks duration, with no objective findings on examination in 
January 1971.  He also reported right shoulder pain with a 
negative examination in February 1971.  An April 1974 entry 
reported that he had knee complaints referable to a bicycling 
accident.  He complained of pain in his knees and both legs 
in April 1975.  Examination of both knees was within normal 
limits, and he had normal thigh musculatures.  X-rays were 
also normal and the impression was of knee complaints of 
undetermined etiology with no pathology found.  The appellant 
reported a 10 day history of quadriceps weakness and cramps 
from his knee to 4 inches above his knee anteriorly, but his 
knee and muscle examination was within normal limits 
anteriorly.  The appellant's musculoskeletal and neurological 
examination was likewise normal in April 1976.

Service medical records for the appellant's second period of 
service are unavailable. 

A Persian Gulf War Examination was conducted in March 1995.  
The appellant reported that he was not involved in direct 
combat.  He complained of intermittent cramps in his arms and 
legs with numbness in his arms since his return from the 
Persian Gulf.  Gross neurological examination was normal.

A May 1995 Persian Gulf neurological evaluation for 
complaints of cramps in his arms and legs with numbness was 
conducted.  The appellant reported that he especially had 
cramps in his left thigh area.  He also indicated that he 
slept 3 to 4 hours with +/- daytime fatigue.  No diagnoses 
were indicated.  

A June 1995 electromyography revealed that the right sural, 
superficial peroneal, ulnar digital, and median digital 
sensory responses and right peroneal and median motor 
responses were normal.  EMG of the appellant's right arm and 
leg was normal.  The conclusion was that it was a normal 
study, without electrophysiologic evidence of a diffuse 
myopathy or neuropathy.  A June 1995 entry reported that the 
appellant still indicated occasional cramps and aching in his 
legs that could last 2 to 3 days without radiation.  EMG and 
NCV were reportedly negative.  The impression was of self-
limited muscle aches. 

A VA neuropsychiatric examination was conducted in July 1995 
for the appellant's service-connected chronic muscle tension 
headaches.  Objective findings on neurological examination 
revealed that his station and gait were within normal limits.  
The appellant used both hands.  Examination of his cranial 
nerves was normal.  There was no asymmetry, involuntary 
movements, weakness or atrophy of his motor system.  Muscle 
tone was within normal limits.  Deep tendon reflexes were 
symmetrical and normoactive.  Pain and sensation seemed 
intact.  Coordination was intact.

A general VA medical examination was also conducted.  The 
appellant reported that he had some fatigue, but thought that 
it might be secondary to working shift work.  He indicated 
cramps in his legs and arms, mainly in his left thigh.  He 
claimed that he was taking medication for hypertension and 
gastritis, with a history of heavy smoking and alcohol abuse.  
Musculoskeletal and neurological systems were normal.  The 
examiner noted that cramping in his legs and arms could not 
be demonstrated on examination.  The appellant had full range 
of motion with equal strength.  A diagnosis of cramping, arms 
and legs, with a normal examination was indicated.     

A December 1995 VA outpatient treatment entry reported that 
the appellant still had some headaches and leg pain, but was 
otherwise negative for complaints.  No findings referable to 
his cramps or fatigue were indicated.  The appellant reported 
that he was doing "OK" - sleeping better on medication, but 
was still having some headaches and leg pains.  The 
impression was of chronic leg pain, non-specific.  An April 
1996 entry reported that he was followed for migraines and 
indicated that he had leg pains mostly during the daytime and 
that he slept OK. 

1.  Entitlement to service connection for cramps in the arms 
and leg, including entitlement as due to an undiagnosed 
illness.

2.  Entitlement to service connection for fatigue, including 
entitlement as due to an undiagnosed illness. 

After reviewing the evidence of record, the Board find that 
the claims are not well grounded because there are no 
objective indications of chronic disability (including 
undiagnosed illness) during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period and because there is no medical 
evidence providing a nexus between the alleged chronic 
disability and undiagnosed illness1.

Service medical records during the appellant's first period of 
active duty are negative for any complaints of fatigue and 
merely report complaints of knee and shoulder pain with 
"cramps" in April 1975.  There are no additional complaints 
referable to "cramps" in his arms and legs until March 1995, 
more than 19 years later, and no complaints referable to 
fatigue until May 1995, more than 20 years later, with normal 
physical evaluations referable to his complaints. 

Further, the evidence of record does not show any objective 
indications of cramps in the appellant's arms and legs or of 
fatigue.  Gross neurological examination was normal in March 
1995, an EMG was normal in June 1995, and a general medical 
examination in July 1995 specifically reported a normal 
examination regarding the appellant's complaints of cramps.  
Likewise, no findings referable to "fatigue" have been 
indicated.  Section 3.317 of the Code of Federal Regulations 
states that VA shall pay compensation to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability."  38 C.F.R. § 3.317.  That section further states 
that "[f]or purposes of this section, 'objective indications 
of chronic disability' include both 'signs', in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification."  Id.

The appellant has not brought forth competent medical 
evidence of objective indications of cramps in his arms and 
legs or of fatigue.  The Court has stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability", and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau, 2 
Vet.App. at 143-144.  

The Board is aware that there are circumstances under which a 
veteran's own testimony may be considered sufficient evidence 
of objective indications of chronic disability, for purposes 
of a well-grounded claim, if the testimony relates to non-
medical indicators of disability within the veteran's 
competence and the indicators are capable of verification 
from objective sources.  Even if it were conceded, for the 
sake of argument, that the fatigue alleged in this case is 
one of the symptoms capable of lay observation, the fact 
remains that the fatigue has not been linked by medical 
evidence to chronic disability or to undiagnosed illness.

Because not all of the elements necessary to well ground the 
claim are present, it must be denied as not well grounded.  
Ibid.: see also, Caluza, 7 Vet.App. at 505.  Therefore, VA's 
duty to assist the appellant in the development of his claim 
is not for application.  

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issues presented on appeal.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that the Board is not required to 
entertain unsupported lay speculation on medical issues).  
Although he claims that he currently has cramps in his arms 
and legs, and fatigue related to his military service, his 
assertions of a medical diagnosis and opinion on causation 
alone are not probative.  See also, Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has cramps 
in his arms and legs or fatigue related to his military 
service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.


ORDER

Service connection for cramps in the appellant's arms and 
legs is denied. 

Service connection for fatigue is denied. 




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


